Case 8:21-cv-01070-JSM-AEP Document 1 Filed 05/04/21 Page 1 of 14 PageID 1




      IN THE UNITED STATES DISTRICT COURT FOR THE
               MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

 RICHARD ARZILLO
      Plaintiff,

 v.                                                  Case No.

 THE SCHOOL BOARD OF POLK COUNTY, FLORIDA

          Defendant.
                                                 /

        PLAINTIFF RICHARD ARZILLO’S COMPLAINT
        Plaintiff, Richard Arzillo, by and through his undersigned

 and files this, his complaint against Defendant The School Board

 of Polk County, Florida, and states as follows in support thereof:

                   JURISDICTION AND VENUE

   1.   This Court has subject matter jurisdiction over this case

        pursuant to 28 U.S.C. § 1331, which gives the district court’s

        jurisdiction   over   all   civil   actions    arising   under   the

        Constitution, laws, and treaties of the United States.

   2.   This Court also has subject matter jurisdiction pursuant to

        28 U.S.C. § 1343, which gives district courts original

        jurisdiction over (a) any civil action authorized by law to be

        brought by any person to redress the deprivation, under color
                                      1
Case 8:21-cv-01070-JSM-AEP Document 1 Filed 05/04/21 Page 2 of 14 PageID 2



        of any State Law, statute, ordinance, regulation, custom or

        usage, of any right, privilege or immunity secured by the

        Constitution of the United States or by any Act of Congress

        providing for equal rights of citizens or all persons within the

        jurisdiction of the United States; and (b) any civil action to

        recover damages or to secure equitable relief under any Act

        of Congress providing for the protection of the civil rights.

   3.   Plaintiff brings this action to redress a denial of due

        process of law and equal protection of the laws under

        the United States and Florida Constitutions, together

        with supplemental state law causes of action.

   4.   This is also an action to redress the deprivation of

        Plaintiff’s constitutional rights under the Fourteenth

        Amendment of the United States Constitution pursuant to

        42 U.S.C. § 1983.

   5.   Venue is proper in this district pursuant to 28 U.S.C. §

        1391(b) since Defendant resides in this district and the

        events giving rise to the claims occurred in this district.

                               THE PARTIES


   6.   Plaintiff, Richard Arzillo, was a licensed teacher in the State
                                    2
Case 8:21-cv-01070-JSM-AEP Document 1 Filed 05/04/21 Page 3 of 14 PageID 3



        of Florida.

   7.   At all material times, Plaintiff was a resident of the County of

        Polk, State of Florida.

   8.   Plaintiff worked for the School Board of Polk County, Florida

        (“School Board”) under a Professional Services Contract for the

        2016-17 school year. In truth, Plaintiff has been a licensed

        Florida teacher and worked for Defendant beginning in August

        2007.

   9.   Plaintiff Richard Arzillo was a member of the Polk Education

        Association (“PEA), the collective bargaining agency that

        represented him as a teacher.

   10. Plaintiff Richard Arzillo has a Masters in Educational

        Leadership and was certified by the Florida Department of

        Education in the following subject areas: Physics; Technology;

        Business Education; Educational Leadership; Elementary

        Education; Exceptional Student Education; Mathematics; and

        Social Sciences. Many of these are areas of critical teaching

        needed in Polk County.

   11. The Defendant School Board is a public educational

        institution located in the County of Polk, State of Florida.

                                    3
Case 8:21-cv-01070-JSM-AEP Document 1 Filed 05/04/21 Page 4 of 14 PageID 4



   12. At all material times, Defendant operates the public school

        system in and for the County of Polk, State of Florida.

                                     FACTS

   13. The    Fourteenth      Amendment      to   the    United   States

        Constitution provides in pertinent part that no State shall

        “deny to any person within its jurisdiction the equal

        protection of the laws.” U.S. Const. amend. XIV, § 1.

   14. At all material times, the School Board was receiving federal

        funding.

   15. The School Board implemented and executed policies and

        customs       regarding   the events that       resulted in the

        deprivation of Plaintiff’s constitutional, statutory, and

        common-law rights.

   16. The School Board is responsible for ensuring that all its

        employees are properly trained and supervised to perform

        their jobs.

   17. The School Board is responsible for the acts and omissions of

        its employees.

   18. During the school year 2015/2016, Plaintiff Richard Arzillo

        worked at Sleepy Hill Middle School under the supervision of

                                     4
Case 8:21-cv-01070-JSM-AEP Document 1 Filed 05/04/21 Page 5 of 14 PageID 5



        Principal Catherine Blackburn.

   19. During the 2015/2016 school year, Plaintiff Richard Arzillo

        also worked with his former spouse, Gretchen Arzillo, at

        Sleepy Hill Middle School and was a school site union

        representative with the Polk Education Association.

   20. Due to an incident in December of 2015, Plaintiff Richard

        Arzillo transferred to Lakeland High School in 2016/2017.

   21. Plaintiff Richard Arzillo and Defendant School Board, along

        with Mr. Tony Kirk, a human resource administrator with

        School Board, and Ms. Catherine Blackburn, were scheduled

        for an arbitration hearing on May 3, 2017, regarding a three-

        day suspension resulting from the unrelated incident that

        happened in December of 2015.

   22. On the eve of May 1, 2017, just two days before the scheduled

        arbitration, Plaintiff Richard Arzillo had a domestic dispute

        with his then spouse, Gretchen Arzillo, who was still employed

        at Sleepy Hill Middle School and still under the supervision of

        Ms. Catherine Blackburn.

   23. Plaintiff   Richard     Arzillo   was    incarcerated    due    to

        unsubstantiated allegations, and Ms. Catherine Blackburn

                                    5
Case 8:21-cv-01070-JSM-AEP Document 1 Filed 05/04/21 Page 6 of 14 PageID 6



        came to Plaintiff’s home that evening to check on her employee

        Gretchen Arzillo. She became aware of the incarceration and

        shared that information with the School Board. The scheduled

        arbitration was canceled, and the arbitrator was notified.

   24. On the morning of May 4, 2017, Plaintiff Mr. Arzillo was

        released from county jail, and he called his supervisor, Mr.

        Arthur Martinez, to self-report his incarceration. He also

        reported his absence following district policy through the

        district’s teacher reporting system Aesop.

   25. On May 5, 2017, Mr. Tony Kirk met with Plaintiff Richard

        Arzillo at the office of the Polk Education Association offices

        and instructed him not to return to work. Mr. Tony Kirk then

        confiscated the Plaintiff’s employee badge and refused to

        reschedule the pending arbitration.

   26. On May 12, 2017, a representative of Richard Arzillo, engaged

        by the Polk Education Association, sent an email to Tony Kirk

        in the School District’s Human Resources Department,

        preserving Petitioner’s right to a formal administrative

        hearing regarding his termination.

   27. On May 23, 2017, a formal request for an administrative

                                    6
Case 8:21-cv-01070-JSM-AEP Document 1 Filed 05/04/21 Page 7 of 14 PageID 7



        hearing on behalf of Plaintiff was filed with Defendant School

        Board.

   28. In June 2017, Defendant School Board terminated Mr. Arzillo

        without providing a formal hearing.

   29. On October 24, 2017, Defendant School Board denied

        Plaintiff’s request for a formal hearing, contending that he had

        voluntarily resigned his employment and alleging that he was

        not entitled to a hearing.

   30. On November 7, 2017, Petitioner Richard Arzillo filed a Writ

        of Mandamus in the 10th Judicial Circuit Court, directing the

        School Board to provide a post-termination administrative

        hearing.

   31. On April 19, 2018, the 10th Judicial Circuit Court transferred

        the Writ of Mandamus due to questions of jurisdiction.

   32. On March 27, 2019, Defendant School Board filed a motion to

        relinquish    jurisdiction   to   the   Florida    Division    of

        Administrative Hearings and grant Plaintiff’s Writ.

   33. On April 23, 2019, the Second District Court of Appeals

        dismissed the case.

   34. Following the dismissal of the case, the Defendant School

                                     7
Case 8:21-cv-01070-JSM-AEP Document 1 Filed 05/04/21 Page 8 of 14 PageID 8



        Board once again asserted it had no legal obligation to provide

        a hearing and refused to provide it.

   35. On June 16, 2020, Plaintiff sent a final letter requesting a

        hearing, citing the motion prepared by Defendant in which

        they suggested that a hearing was necessary. There was no

        response from School Board.

   36. Under Florida law, a school board’s decision to terminate an

        employee    affects    the   employee’s   substantial   interests;

        therefore, the employee is entitled to a formal hearing under

        Section 120.57(1), Florida Statutes, when material issues of

        fact are in dispute. Sublett v. Dist. School Bd. Of Sumter

        County, 617 So2d 374 (5th DCA 1993).

   37. In the present case, Plaintiff alleges that there was no

        just cause for his termination.

   38. Plaintiff was entitled to a formal administrative hearing since

        material facts were in dispute.

   39. To the extent          Defendants   deny or     oppose   Plaintiff’s

        entitlement to a formal administrative hearing, Defendants

        are challenging the facts as stated by Plaintiff, thereby

        creating, at most, a disputed issue of fact.

                                      8
Case 8:21-cv-01070-JSM-AEP Document 1 Filed 05/04/21 Page 9 of 14 PageID 9



   40. Plaintiff was deprived of his property interest in his continued

        employment without due process of law when Defendant failed

        to provide him with a formal administrative hearing.

   41. Before terminating Plaintiff, Defendant was required to have

        just cause to do so. Defendant was required to establish just

        cause at a post-disciplinary hearing per due process of law

        under the United States and Florida Constitutions.

   42. Defendants were required to afford Plaintiff an administrative

        hearing to challenge the consequences of his termination,

        which was not a resignation as they allege.

   43. Defendants were required to afford Plaintiff an administrative

        hearing to determine whether Defendant had just cause to

        terminate employment.

   44. Under Tieger v School Board of Palm Beach County, 717 So.

        2d 172 (Fla. 4th DCA 1998), the Florida Court of Appeals held

        that Florida teachers are entitled to formal administrative

        hearings regarding employment terminations. This is in

        complete agreement with Laudermill, 470 U.S. 532 (1985), in

        which the Supreme Court held that employees with a property

        interest in their jobs are entitled to certain due process rights

                                    9
Case 8:21-cv-01070-JSM-AEP Document 1 Filed 05/04/21 Page 10 of 14 PageID 10



         before termination, including oral or written notice of the

         charges against them, an explanation of the employer's

         evidence, and an opportunity to be heard in response to the

         proposed action.

    45. Plaintiff did not voluntarily terminate his employment with

         Defendant and never relinquished his right to a hearing.

    46. Specific examples of the violations of Plaintiff’s rights include,

         but are not limited to the following:

          a. Defendant denied Plaintiff the right to a formal

             administrative hearing under Fla. Stat. 120.57;

          b. Defendant denied Plaintiff the right to a formal

             administrative hearing pursuant to the parties’

             collective bargaining agreement;

          c. Defendant denied Plaintiff the right to reschedule

             the pending arbitration hearing pursuant to the

             parties’ collective bargaining agreement.

    47. As a result of Defendants conduct and misconduct under color

         of law, Plaintiff was deprived of his rights under 42 U.S.C. Sec.

         1983 and state and federal law.

    48. Plaintiff has suffered injury and damages as a direct and

                                     10
Case 8:21-cv-01070-JSM-AEP Document 1 Filed 05/04/21 Page 11 of 14 PageID 11



         proximate result of Defendant’s actions.

    49. Plaintiff is entitled to full reinstatement and all lost benefits

         and privileges to his teaching position with Defendant School

         District.

                COUNT I: VIOLATION OF 42 U.S.C. § 1983

    50. Paragraphs 1 through 45 are incorporated by reference as if

         stated in full herein.

    51. To prevail in a claim under section 1983, the Plaintiff must

         prove two elements: (a) a person subjected the Plaintiff to

         conduct that occurred under color of state law, and (b) this

         conduct deprived the Plaintiff of rights, privileges, or

         immunities guaranteed under federal law or the U.S.

         Constitution.

    52. A person deprives another of a constitutional right, “within the

         meaning of § 1983, ‘if he does an affirmative act, participates

         in another’s affirmative act, or omits to perform an act which

         he is legally required to do that causes the deprivation of which

         complaint is made.’”

    53. Defendant is a "person" under § 1983.

    54. For all times pertinent hereto, Defendants acted under color
                                     11
Case 8:21-cv-01070-JSM-AEP Document 1 Filed 05/04/21 Page 12 of 14 PageID 12



         of law.

    55. Denial of a hearing violates 42 U.S.C. Sec. 1983 and the Due

         Process Clause of the Fourteenth Amendment.

    56. Defendants wrongfully terminated Plaintiff in violation of

         Plaintiff’s contract and property rights.

    57. Plaintiff has suffered injury and damages as a direct and

         proximate result of Defendants’ conduct and misconduct.

    58. Plaintiff is entitled to reinstatement to his position as a

         teacher for the School District.

        COUNT II: VIOLATION OF DUE PROCESS OF LAW

    59. Paragraphs 1 through 45 are incorporated by reference as if

         stated in full herein.

    60. The Due Process Clause of the Fourteenth Amendment

         provides “nor shall any State deprive any person of life, liberty,

         or property, without due process of law.” U.S. Const. amend.

         XIV, § 1.

    61. The procedures used to notify Plaintiff that the School Board

         intended to terminate him and/or the procedures used to

         terminate him and/or the deprivation of Defendant’s right to a

         fair hearing violated his due process rights under the United

                                     12
Case 8:21-cv-01070-JSM-AEP Document 1 Filed 05/04/21 Page 13 of 14 PageID 13



         States Constitution. It breached the contract of employment

         between Plaintiff and the Defendant School Board under the

         disciplinary procedures of the collective bargaining agreement.

                 COUNT III: BREACH OF CONTRACT

    62. Paragraphs 1 through 45 are incorporated by reference as if

         stated in full herein.

    63. Plaintiff and Defendant were parties to the collective

         bargaining agreement attached hereto as Exhibit A.

    64. The Defendant breached the contract by wrongfully

         terminating Plaintiff.

    65. The Defendant breached the contract by failing to afford

         Plaintiff a fair hearing under the collective bargaining

         agreement and Florida Statute.

    66. The Defendant breached the contract by failing to reschedule

         his arbitration hearing pursuant to the collective bargaining

         agreement

    67. As a direct and proximate result of Defendant’s breaches of

         contract, Plaintiff has suffered injury and damages.

    68. Plaintiff is entitled to a fair hearing.

    69. Plaintiff is entitled to reinstatement.

                                     13
Case 8:21-cv-01070-JSM-AEP Document 1 Filed 05/04/21 Page 14 of 14 PageID 14



    70. Plaintiff is entitled to an award of money damages in an

         amount to be determined by a jury or other trier of fact.

   WHEREFORE, Plaintiff hereby respectfully requests judgment in

 Plaintiff’s favor for money damages to the extent determined by a

 jury, and/or for reinstatement to his position as a teacher for

 Defendant School District, including back pay with benefits and/or for

 a fair hearing as required by law.

                            JURY DEMAND

        Plaintiff demands trial by jury on all matters for which a jury

   trial is allowed under the law.

        Respectfully Submitted this 4th day of May 2021.




                                           ________________________
                                           Kevin F. Sanderson, Esq.
                                           Florida Bar No. 598488
                                           Kevin F. Sanderson, Chartered
                                           7717 Holiday Drive
                                           Sarasota, FL 34231
                                           Tel: (941) 444-1548
                                           Fax: (941) 924-0086
                                           kevin@srqattorney.com
                                           Trial Attorney for R. Arzillo




                                      14
